DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 6/29/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
In the response from applicant on the restriction requirement on 4/29/2022, applicant agree to withdraw invention of group 2 and elect group 1, Hence Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/2022.

Specification
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Therefore, the following must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Claims 1-2 and 18,  -- a plurality of input filter taps; a plurality of output filter taps and plurality of weighted taps weighted taps.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, the term of “a plurality of summers configured to receive and sum the plurality of weighted taps of the input optical signal and the plurality of weighted taps of the output optical signal to produce the output optical signal at the output.” (line 10-12) is vague and renders the claims indefinite. How do the plurality of summers receive and sum optical elements of the plurality of weighted taps? Instant disclosure does not teach that the plurality of summers receive and sum the plurality of weighted taps.

Claims 2-8 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Claim 18 has the same undefined issue (line 9-11) as that of claim 1.
Claims 19-20 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Regarding claims 7, the term of “the control bus provides…” (line 6) are indefinite and lacks antecedent. Claim 7 depends on claim 1, but neither claim 1 nor claim 7 cites  “a control bus”.
Further, the term of “the variable delay” (line 1-2) is vague and renders the claims indefinite. Claim 7 depends on claim 1. Claim 1 cites that “each of the plurality of input filter taps and each of the plurality of output filter taps including a variable delay…” (line 8-10), that is, there are a plurality of variable delays. It is unclear that cited “the variable delay” (line 1-2) corresponds to which one of the plurality of variable delays. 

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Gerrish et al (US 20040128113).

Regarding Claim 1, Gerrish teaches an optical infinite impulse response filter (abstract; figs. 1-4) comprising:
 
an input configured to receive an input optical signal (fig. 2, 202, X(z); abstract, 1-8, the digital filter is made using optical components which enables an optical signal to be manipulated in an optical domain; ¶[0027], line 1-3, FIG. 2 is a block diagram illustrating a direct graphical representation of an IIR digital filter 200 based on equation #2);
 
an output configured to provide an output optical signal that is a filtered version of the input optical signal (fig. 2, 212, Y(z)-- transform of output response); 

a plurality of input filter taps coupled to the input and configured to provide a corresponding plurality of weighted taps of the input optical signal (fig. 2, 206, L0-r -- Gain (tap weights) for the input sample data (206));
 
a plurality of output filter taps coupled the output and configured to provide a corresponding plurality of weighted taps of the output optical signal (fig. 2, 208, -K1-m -- Gain (tap weights) for the output sample data (208)), 

each of the plurality of input filter taps and each of the plurality of output filter taps including a variable delay (fig. 2, 204 (z-i), 210 (z-j); z-i = Z-transform of the discretized version of an input delayed by i samples (204); z-j = Z-transform of the discretized version of an output delayed by j samples (210); ¶[0027], line 1-15, The requirement of using a relatively large number of z-1 unit delay elements 204 and 210 can be significantly reduced in many applications by re-arranging various elements and moving the z-1 unit delay elements 204 to produce yet another graphical representation of the IIR digital filter 200; ¶[0076], line 10-26, to change the index of refraction and hence the speed of light in the delay units 502) and an individually addressable attenuator (fig. 2, 206 Li Gain; 208 Kj Gain); and

a plurality of summers (fig. 2, two sum block of Σ) configured to receive and sum the plurality of weighted taps of the input optical signal and the plurality of weighted taps of the output optical signal to produce the output optical signal at the output (fig. 2, the two sum block Σ receive signals from Li and Kj to produce 212 Y(z)). 

Regarding Claim 18, Gerrish teaches a method of operating an optical infinite impulse response filter (abstract; figs. 1-4), comprising: 

receiving, at an input, an input optical signal (fig. 2, 202, X(z); abstract, 1-8, the digital filter is made using optical components which enables an optical signal to be manipulated in an optical domain; ¶[0027], line 1-3, FIG. 2 is a block diagram illustrating a direct graphical representation of an IIR digital filter 200 based on equation #2);
 
operating a plurality of input filter taps to process the input signal to provide a corresponding plurality of weighted taps of the input optical signal (fig. 2, 206, L0-r -- Gain (tap weights) for the input sample data (206)), each of the plurality of input filter taps including a variable delay and an individually addressable attenuator (fig. 2, 206, 204 (z-i); z-i = Z-transform of the discretized version of an input delayed by i samples (204)); and 

operating a plurality of output filter taps to provide a corresponding plurality of weighted taps of the output optical signal (fig. 2, 208, -K1-m -- Gain (tap weights) for the output sample data (208)),  each of the plurality of output filter taps including a variable delay and an individually addressable attenuator (fig. 2, 208, 210 (z-j); z-j = Z-transform of the discretized version of an output delayed by j samples (210); ¶[0027], line 1-15, The requirement of using a relatively large number of z-1 unit delay elements 204 and 210 can be significantly reduced in many applications by re-arranging various elements and moving the z-1 unit delay elements 204 to produce yet another graphical representation of the IIR digital filter 200; ¶[0076], line 10-26, to change the index of refraction and hence the speed of light in the delay units 502); and 

operating a plurality of summers (fig. 2, two sum block of Σ) to receive and sum the plurality of weighted taps of the input optical signal and the plurality of weighted taps of the output optical to produce an output optical signal (fig. 2, the two sum block Σ receive signals from Li and Kj to produce Y(z)), the output optical signal being a filtered version of the input optical signal (fig. 2, 202, X(z), 212, Y(z)).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gerrish et al (US 20040128113) in a view of Sinsky et al (US 20160277119).

Regarding Claim 19, Gerrish discloses as set forth above but does not specifically disclose that the method of claim 18, further comprising: operating a control bus to provide a control signal to each individually addressable attenuator to set an attenuation value of the individually addressable attenuator.

However, Sinsky in the same field of endeavor teaches an optoelectronic circuit (abstract; fig. 1); wherein comprising: operating a control bus to provide a control signal to each individually addressable attenuator to set an attenuation value of the individually addressable attenuator (fig. 1, controller--160; 162, 164 -- control bus;  ¶[0019], line 1-7, Signal copies 1121-112N produced by splitter 110 are applied to an array 120 of variable optical attenuators A1 -AN as indicated in FIG. 1. The attenuation applied by each of attenuators A1 -AN can be individually changed using a control signal 162 generated by controller 160; ¶[0088], line 1-18, "controllers" and "processors"; executing software; digital signal processor; network processor; RAM; ROM).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter of Gerrish by the optoelectronic circuit of Sinsky for the purpose to compensate the adverse effects of chromatic dispersion and  to reduce the signal-processing load (¶[0016], line 1-13).

Claims 2-6, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerrish et al (US 20040128113) in a view of Sinsky et al (US 20160277119), further in a view of Kobayashi (US 20190334540).

Regarding Claim 2, Gerrish discloses as set forth above but does not specifically disclose that the optical infinite impulse response filter of claim 1 wherein the variable delay of each input filter tap and each output filter tap is implemented on a piezoelectric substrate, the optical infinite impulse response filter further including a control input coupled to the piezoelectric substrate and configured to receive a control voltage that controls an amount of phase delay provided by the piezoelectric substrate.

However, Sinsky in the same field of endeavor teaches an optoelectronic circuit (abstract; figs. 1-4); wherein the variable delay of each input filter tap and each output filter tap is implemented on a substrate (fig. 3, 301; fig. 4, 401; ¶[0040], line 1-6, Circuit 300 may be considered as an embodiment of circuit 100 (FIG. 1) corresponding to N=3. All components of circuit 300 may be fabricated on a common planar substrate 301 using a silicon photonic technology), the optical impulse response filter further including a control input coupled to the substrate and configured to receive a control voltage that controls an amount of phase delay provided by the substrate (fig. 1, 160; fig. 3, 3621, 3622; ¶[0064], line 1-9, an electronic controller ( e.g., 160, FIG. 1) operatively coupled to the array of variable optical-gain elements and the bank of optical delay elements and configured to: cause at least one of the variable optical gain elements to change an amount of light attenuation or amplification therein; and cause at least one optical delay element in the bank of optical delay elements to change the respective delay time; ¶[0020], line 1-19, some or all of delay elements D1 -DN in optical delay bank 130 may be individually tunable to apply a respective variable delay time т to the respective one of optical 't,, signals 1221 -122N. In this case,  the values of' т, maybe appropriately selected from the range of variability of the delay elements and then specified to the delay elements in optical delay bank 130 by controller 160 via a control signal 164).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter of Gerrish by the optoelectronic circuit of Sinsky for the purpose to compensate the adverse effects of chromatic dispersion and  to reduce the signal-processing load (¶[0016], line 1-13).

But Gerrish – Sinsky combination does not specifically disclose that wherein the substrate is a piezoelectric substrate.

However, Kobayashi teaches a circuit for a digital filter (abstract; figs, 1-2; ¶[0041], line 1-7, the low-pass filter 10 is implemented by a digital filter such as a FIR (finite impulse response) filter or IIR (infinite impulse response) filter), wherein the substrate is a piezoelectric substrate (fig. 12, 201; ¶[0102], line 1-7, the substrate structure 201, from a quartz crystal ore as a piezoelectric material).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter of Gerrish – Sinsky combination by the circuit of Kobayashi for the purpose of highly accurate detection (¶[0142], line 1-12).

Regarding Claim 3, Gerrish – Sinsky - Kobayashi combination teaches that the optical infinite impulse response filter of claim 2 wherein the piezoelectric substrate is a Lithium Niobate substrate (¶[0110], line 1-12, The material of the acceleration detection element 270 is not limited to the quartz crystal substrate; a piezoelectric material such as lithium tantalite (LiTaO3) , lithium tetraborate (Li2B4O7), lithium niobite (LiNbO3),….; the same material may be preferably used for the substrate structure 201 and the acceleration detection element 270, as disclosed in Kobayashi). 

Regarding Claim 4, Gerrish – Sinsky - Kobayashi combination teaches that the optical infinite impulse response filter of claim 2 wherein the variable delay further includes at least one delay line (fig. 2, 204, 210, as disclosed in Gerrish; fig. 1, 160; fig. 3, 3621, 3622; ¶[0064], line 1-9, an electronic controller ( e.g., 160, FIG. 1) operatively coupled to the array of variable optical-gain elements and the bank of optical delay elements and configured to: cause at least one of the variable optical gain elements to change an amount of light attenuation or amplification therein; and cause at least one optical delay element in the bank of optical delay elements to change the respective delay time; ¶[0020], line 1-19, some or all of delay elements D1 -DN in optical delay bank 130 may be individually tunable to apply a respective variable delay time т to the respective one of optical 't,, signals 1221 -122N. In this case,  the values of' т, maybe appropriately selected from the range of variability of the delay elements and then specified to the delay elements in optical delay bank 130 by controller 160 via a control signal 164, as disclosed in Sinsky).

Regarding Claim 5, Gerrish – Sinsky - Kobayashi combination teaches that the optical infinite impulse response filter of claim 4 wherein the at least one delay line includes a plurality of switchable delay lines (fig. 2, 204, 210, as disclosed in Gerrish;  fig. 2, 1321---132n-1; PD1—PDn-1 --switches; ¶[0020], line 1-19, Each of optical signals 1221 -122N is applied to a respective one of delay elements ( or delay lines) D1-DN of an optical-delay bank 130. The delayed optical signals produced by delay elements D1 -DN are labeled 1321-132N;  some or all of delay elements D1 -DN in optical delay bank 130 may be individually tunable to apply a respective variable delay time т to the respective one of optical 't,, signals 1221 -122N. In this case,  the values of' т, maybe appropriately selected from the range of variability of the delay elements and then specified to the delay elements in optical delay bank 130 by controller 160 via a control signal 164, as disclosed in Sinsky).

Regarding Claim 6, Gerrish – Sinsky - Kobayashi combination teaches that the optical infinite impulse response filter of claim 1 further comprising a gain element coupled to the input (fig. 2, 206, L0-r -- Gain (tap weights) for the input sample data (206), as disclosed in Gerrish) and 
configured to compensate for loss introduced by the individually addressable attenuators (--this portion of claim is of intended use. The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106. Further, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138).

Regarding Claim 8, Gerrish – Sinsky - Kobayashi combination teaches that the optical infinite impulse response filter of claim 1 further comprising: 
a control bus coupled to each individually addressable attenuator (fig. 1, controller--160; 162, 164 -- control bus; fig. 3, fig. 3, 3621, 3622, as disclosed in Sinsky) and configured to provide a control signal to each individually addressable attenuator to set an attenuation value of the individually addressable attenuator (¶[0019], line 1-7, Signal copies 1121-112N produced by splitter 110 are applied to an array 120 of variable optical attenuators A1 -AN as indicated in FIG. 1. The attenuation applied by each of attenuators A1 -AN can be individually changed using a control signal 162 generated by controller 160, as disclosed in Sinsky); and 
a silicon substrate (fig. 3, 301; fig. 4, 401; ¶[0040], line 1-6, Circuit 300 may be considered as an embodiment of circuit 100 (FIG. 1) corresponding to N=3. All components of circuit 300 may be fabricated on a common planar substrate 301 using a silicon photonic technology, as disclosed in Sinsky), wherein the optical infinite impulse response filter is implemented on the silicon substrate as a photonic integrated circuit (see fig. 3, and fig. 4, substrates 301, 401, and optical elements 306, 406…, as disclosed in Sinsky) .

Regarding Claim 20, Gerrish – Sinsky combination discloses as set forth above further teaches that the method of claim 18, wherein the variable delay of each input filter tap is implemented on a piezoelectric substrate (fig. 3, 301; fig. 4, 401; ¶[0040], line 1-6, Circuit 300 may be considered as an embodiment of circuit 100 (FIG. 1) corresponding to N=3. All components of circuit 300 may be fabricated on a common planar substrate 301 using a silicon photonic technology, as disclosed in Sinsky), and 

wherein the method further comprises controlling an amount of phase delay provided by the piezoelectric substrate via a control voltage applied to the substrate (fig. 1, 160; fig. 3, 3621, 3622; ¶[0064], line 1-9, an electronic controller ( e.g., 160, FIG. 1) operatively coupled to the array of variable optical-gain elements and the bank of optical delay elements and configured to: cause at least one of the variable optical gain elements to change an amount of light attenuation or amplification therein; and cause at least one optical delay element in the bank of optical delay elements to change the respective delay time; ¶[0020], line 1-19, some or all of delay elements D1 -DN in optical delay bank 130 may be individually tunable to apply a respective variable delay time т to the respective one of optical 't,, signals 1221 -122N. In this case,  the values of' т, maybe appropriately selected from the range of variability of the delay elements and then specified to the delay elements in optical delay bank 130 by controller 160 via a control signal 164, as disclosed in Sinsky).

But Gerrish – Sinsky combination does not specifically disclose that wherein the substrate is a piezoelectric substrate.

However, Kobayashi teaches a circuit for a digital filter (abstract; figs, 1-2; ¶[0041], line 1-7, the low-pass filter 10 is implemented by a digital filter such as a FIR (finite impulse response) filter or IIR (infinite impulse response) filter), wherein the substrate is a piezoelectric substrate (fig. 12, 201; ¶[0102], line 1-7, the substrate structure 201, from a quartz crystal ore as a piezoelectric material).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter of Gerrish – Sinsky combination by the circuit of Kobayashi for the purpose of highly accurate detection (¶[0142], line 1-12).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872